Citation Nr: 0404979	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hair loss and 
blackouts.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches with insomnia, including as secondary to 
Agent Orange exposure.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1964 to December 
1967, including in Vietnam.  His claims come before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in March 2003, the veteran requested a 
Board hearing before a Veterans Law Judge in Washington, D.C.  
The Board acknowledged the veteran's request and informed him 
of the date of the scheduled hearing in a letter dated April 
2003.  On the date of the hearing, however, the veteran 
failed to appear.  Based on this fact and because the veteran 
did not request a postponement of the hearing, the Board 
considers the veteran's hearing request withdrawn pursuant to 
38 C.F.R. § 20.702(d) (2003).

In a written statement received at the RO in October 2002, 
the veteran appears to be raising a claim for VA benefits for 
a "dislocated cheekbone or contusion."  This matter is 
referred to the RO for appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims that he is entitled to service connection 
for hair loss and blackouts and the reopening of his 
previously denied claim of entitlement to service connection 
for migraine headaches with insomnia.  Additional development 
is necessary before the Board can decide these claims.  

First, in May 2002, the veteran filed his claim to reopen his 
previously denied claim of entitlement to service connection 
for migraine headaches with insomnia.  When the RO decided 
this claim, it applied the regulation pertinent to claims to 
reopen filed prior to August 29, 2001.  It did not inform the 
veteran that, for claims filed as of August 29, 2001, the 
regulation had been amended.  See 66 Fed. Reg. 45,620, 45,630 
(2001) (codified at 38 C.F.R. § 3.156 (2003)).  The RO also 
did not cite the amended regulation in the statement of the 
case issued in November 2002, or consider the veteran's claim 
pursuant thereto.  In order to ensure that the veteran is 
afforded due process of law, such action should be taken on 
Remand.

Second, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
eliminated the need for a claimant to submit a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  The veteran filed his claim for 
service connection prior to the enactment of the VCAA, and it 
does not appear that he has been afforded sufficient notice 
relevant to the evidence that is not of record that is needed 
to support his claim, which evidence the veteran is expected 
to provide and which evidence VA will seek to provide.  
Accordingly, on Remand, the RO should satisfy the VCAA's 
notice requirements by sending the veteran a letter that 
includes all of the required information as it pertains to 
the veteran's service connection claim.

Third, in a written statement received at the RO in August 
2003, the veteran indicated that he sought pertinent in-
service treatment at a United States Army field hospital in 
Cam Ranh Bay, South Vietnam, from April 7, 1966 to April 10, 
1966, for symptoms to include his currently claimed 
blackouts.  To date, the RO has not attempted to obtain 
records of this treatment.  Inasmuch as they might be 
pertinent to the claims on appeal, the RO should endeavor to 
associate such with the record.

This claim is REMANDED for the following development:

1.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from the 
United States Army field hospital in Cam 
Ranh Bay, South Vietnam, where the 
veteran allegedly stayed from April 7, 
1966 to April 10, 1966.  If these records 
are unavailable, VA should document this 
fact in the record.  

2.  Thereafter, VA should review the 
claims file and undertake any other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103(A) (West 2002).  Such action should 
include informing the veteran of the 
evidence that is not of record that is 
needed to support his service connection 
claim, indicating which evidence the 
veteran is expected to provide and which 
evidence VA will seek to provide, and 
requesting the veteran to provide all 
evidence in his possession that pertains 
to that claim.

3.  VA should then readjudicate the 
veteran's claims.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran a supplemental 
statement of the case, which cites 38 
C.F.R. § 3.156 (2003), and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  consideration of all of the 
evidence of record and pursuant to both 
the former and revised criteria for 
rating spine disabilities, consistent 
with governing legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
in order

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this REMAND are to ensure that the 
veteran is afforded due process of law and to obtain 
additional medical information.  The Board intimates no 
opinion, favorable or unfavorable, as to the merits of these 
claims.  The veteran is free to submit any additional 
argument and evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act unless otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


